                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


CLARISSA TURNER, et al.,                       )       CASE NO. 1: 18 CV 2979
                                               )
               Plaintiffs,                     )       JUDGE CHRISTOPHER A. BOYKO
                                               )
         v.                                    )
                                               )       OPINION AND ORDER
QUALITY INN HOTELS,                            )
                                               )
                                               )
               Defendant.                      )


CHRISTOPHER A. BOYKO, J.:


       Pro Se Plaintiff Clarissa Turner has filed an in forma pauperis civil rights Complaint

in this matter purportedly on behalf of herself and Melody M. Turner against Defendant

Quality Inn Hotels. (Doc. No. 1.) Although the Complaint is unclear and does not assert any

specific federal civil rights claim against Quality Inn, the Plaintiff asserts she is seeking one

billion dollars in damages on the basis that Quality Inn hired a manager, Terious Turner, who

shot and killed Melody M. Turner, who was the Plaintiff’s grandchild. (See id. at page ID ##
4, 6-7.)

           Although the standard of review for pro se pleadings is liberal, the generous

construction afforded pro se plaintiffs has limits. Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th

Cir. 1996). Pro se plaintiffs must still meet basic pleading requirements, and courts are not

required to conjure allegations on their behalf. See Erwin v. Edwards, 22 F. App'x 579, 2001

WL 1556573 (6th Cir. Dec. 4, 2001). Federal district courts are required, under 28 U.S.C. §

1915(e)(2)(B), to screen all in forma pauperis complaints filed in federal court, and to dismiss

before service any such action the court determines is frivolous or malicious, fails to state a

claim on which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). To state a claim on which relief

may be granted, a complaint must set forth sufficient factual matter, accepted as true, to state

claim to relief that is plausible on its face. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals under 28 U.S.C. §

1915(e)(2)(B)). Although detailed factual allegations are not required, the “allegations must

be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

Additionally, they must be sufficient to give the defendants “fair notice of what [the

plaintiff’s] claims are and the grounds upon which they rest.” Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 514 (2002).

           Even according the Plaintiff’s Complaint the deference to which a pro se pleading is

entitled, it does set forth allegations sufficient to suggest she has any plausible federal civil

rights claim against Quality Inn. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726


                                                 -2-
(6th Cir. 1996) (a court is not required to accept summary allegations or unwarranted

conclusions in determining whether a complaint states a claim for relief). Furthermore, the

Plaintiff may not represent the interests of her grandchild in a pro se case. Shepherd v.

Wellman, 313 F.3d 963, 970 (6th Cir. 2003) (an individual may appear in federal court pro se

to represent his or her own interests, but is prohibited from appearing pro se on another

person’s or family member’s behalf).

                                          Conclusion

       Accordingly, the Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is

granted, but her Complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to

state any plausible federal claim upon which relief may be granted. The Court further

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.

       IT IS SO ORDERED.



                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              United States District Judge
Dated: January 15, 2019




                                               -3-
